Citation Nr: 9912152	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29 for a period of hospitalization from 
September 9, 1994, to March 1, 1995.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel



REMAND

The veteran served on active duty April 1975 to September 
1979.  

This case was previously before the Board of Veterans' 
Appeals (Board), but was remanded in October 1997 to obtain a 
legible copy of the complete records and medical chart of 
inpatient treatment provided during the period of VA 
hospitalization from September 9, 1994, to March 1, 1995.  

The Board notes that a rating decision of July 1994 granted 
service connection for post-traumatic stress disorder (PTSD).  
A rating decision in March 1995 specifically granted service 
connection for depression, noted that this disability was to 
be included with the service-connected PTSD, and listed the 
service-connected psychiatric disability as "post traumatic 
stress disorder, depression."  The May 1995 rating decision, 
however, that denied benefits under 38 C.F.R. § 4.29 for the 
hospitalization in question lists the service-connected 
psychiatric disability as "post traumatic stress disorder" 
only.  

The discharge summary for the period of hospitalization in 
question, from September 9, 1994, to March 1, 1995, lists the 
primary diagnosis, that is, the one responsible for the major 
part of the patient's length of stay, as bipolar disorder, 
depressed.  Other diagnoses listed include panic disorder 
with agoraphobia, post-traumatic stress disorder by history, 
alcohol dependence in remission, and cannabis abuse in 
remission.  The summary indicates that there were some 
complaints of combat-related nightmares during the course of 
hospitalization.  The complete inpatient treatment records 
and reports were to be reviewed to determine whether or not 
the veteran was provided treatment over the course of more 
than 21 days for the service-connected "post-traumatic 
stress disorder, depression."  

The RO, in response provided another copy of the discharge 
summary already of record.  However, a legible copy of the 
hospital chart has not been made a part of the record.  In 
view of the foregoing, the case is remanded to the RO for the 
following actions:

1.  The RO should obtain a legible copy 
of the complete records and medical chart 
of inpatient treatment provided during 
the period of VA hospitalization from 
September 9, 1994, to March 1, 1995.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

2.  The RO then should review the 
veteran's claim for a temporary total 
disability evaluation under 38 C.F.R. 
§ 4.29 in light of the additional 
development.  The RO should specifically 
determine whether the veteran's service-
connected "post traumatic stress 
disorder, depression" (as granted in the 
rating decision of March 21, 1995) 
required hospital treatment for a period 
in excess of 21 days.  

3.  If the benefit sought on appeal is 
not granted, then the veteran and his 
representative should be provided with a 
supplemental statement of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  The appellant may 
present additional evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



